Citation Nr: 1524024	
Decision Date: 06/05/15    Archive Date: 06/16/15

DOCKET NO.  13-35 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a right hip disability, to include right hip osteoarthritis.

2.  Entitlement to an initial rating in excess of 10 perfect for a right knee disability, to include right patellofemoral pain syndrome.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel



INTRODUCTION

The Veteran had active military service from August 1993 to August 1996.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.


FINDINGS OF FACT

1.  The Veteran's right hip osteoarthritis does not result in occasional incapacitating exacerbations; ankylosis; a thigh impairment; a femur impairment; a flail hip joint; functionally limited flexion to 30 degrees or less; or functionally limited extension to 5 degrees or more.

2.  The Veteran's right knee patellofemoral pain syndrome does not result in ankylosis; subluxation; instability; dislocated or removed meniscus; functionally limited flexion to 45 degrees or less; or functionally limited extension to 10 degrees or more.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of a right hip disability in excess of 10 percent have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5250-5255 (2014).

2.  The criteria for an initial rating for a right knee disability in excess of 10 percent have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5256-5263 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and the Veteran has neither alleged, nor demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA treatment records have been obtained.  The Veteran was also offered the opportunity to testify at a hearing before the Board, but he declined. 

The Veteran was also provided VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions, and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, the Veteran has not objected to the adequacy of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
  
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


Increased Ratings
	
Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In November 2011, the Veteran filed a claim for service connection for his right hip disability.  In April 2012, the RO granted service connection for mild right hip osteoarthritis, assigning a noncompensable rating effective November 4, 2011 (date claim was received).  In May 2012, the Veteran filed a claim for service connection for his right knee.  The RO granted service connection for right knee patellofemoral pain syndrome, assigning a noncompensable rating effective May 30, 2012.  In September 2012, the RO granted an increased rating of 10 percent, effective May 30, 2012, for the Veteran's right knee disability.  In October 2013, the RO granted an increased rating of 10 percent, effective November 4, 2011, for the Veteran's right hip disability.  In November 2014, the RO granted a separate disability evaluation for osteoarthritis of the right hip with impairment of the thigh at a noncompensable rate, effective October 27, 2014.  The Veteran has disagreed with the initial evaluations that were assigned.  

As such, the Board must consider whether ratings in excess of 10 percent are warranted from the date the RO granted service connection for the Veteran's right hip disability and right knee disability.

The Veteran contends that he is entitled to higher ratings for his right hip and right knee.  In December 2013, he reported that his right hip and right knee have gotten worse.  He explained that his right hip pain has increased and his pain medications have been increased.  In addition, he reported experiencing more right knee pain and discomfort, more limitation in his activities, problems standing and bending over to tie his shoes, and decreased range of motion.

VA treatment records show that in October 2011, x-rays confirmed osteoarthritis of the right hip.  On examination, the Veteran had decreased right hip range of motion secondary to pain, but he retained a normal gait.  From December 2011 to February 2014, he retained a normal gait, his right hip pain was consistently found to be fairly stable, and his right knee pain was noted to be controlled.

In March 2014, the Veteran reported that his right hip pain woke him at night.  On examination, he was found to have hip tenderness.  However, he retained full strength in his lower extremities and had no knee pain with range of motion.  However, by October 2014, he reported that his right hip pain was unbearable and he was considering hip replacement surgery.  On examination, he had right hip flexion of 80 degrees with pain.  He was scheduled to undergo injection therapy.

The Veteran has been afforded multiple VA examinations for his right hip and right knee.  At a March 2012 VA examination for his right hip, the Veteran reported that he was unable to run anymore due to his hip.  He demonstrated right hip flexion of 90 degrees with pain.  After repetitive testing, he demonstrated hip flexion of 80 degrees.  He demonstrated right hip extension greater than five degrees with no objective evidence of pain.  He had no change in extension after repetitive testing.  His abduction was not lost beyond 10 degrees.  His abduction was not limited such that he was unable to cross legs or toe-out more than 15 degrees.  He had functional loss that included less movement than normal, pain on movement, instability of station, disturbance of locomotion, and interference with sitting, standing, or weight-bearing.  He had localized tenderness or pain to palpation for the joints/soft tissue.  He retained full strength in his hips.  He had no ankylosis of either hip joint.  He did not have malunion or nonunion of the femur or flail hip joint.  He had not undergone total hip joint replacement, arthroscopic, or other hip surgery.  He used a cane constantly.  The examiner noted that the Veteran's right hip impacted his ability to work as the Veteran had limited mobility.

At an August 2012 VA examination for his right knee, the Veteran reported persistent knee pain, worse when climbing stairs.  He demonstrated right knee flexion to 130 degrees with pain beginning at 120 degrees.  He had full extension of the right knee with no objective evidence of pain.  He had the same results for flexion and extension with repetitive use.  He had functional loss that included less movement than normal, pain on movement, disturbance of locomotion, and interference with sitting, standing, and weight-bearing.  He had localized tenderness or pain to palpation for the joints/soft tissue.  He retained full strength in his knees.  He had a normal Lachman's test, a normal posterior drawer test, and a normal valgus/varus test showing no knee instability.  He had no evidence of recurrent patellar sublaxion or dislocation.  He never had "shin splints," stress fractures, chronic exertional compartment syndrome, or any other tibial and/or fibial impairment.  He never had any meniscal conditions.  He had not undergone total knee joint replacement, arthroscopic, or other knee surgery.  At the time of the examination, it was noted that the Veteran no longer used a cane or other assistive device as a normal mode of locomotion.  The examiner noted that the Veteran's right knee impacted his ability to work.  The Veteran would be unable to perform duties that required climbing stairs and sitting for a prolonged period of time.

At an October 2014 VA examination for his right hip and right knee, the Veteran reported that his right hip osteoarthritis was worsening and his right knee pain was increasing.  

Regarding the Veteran's right hip, he demonstrated right hip flexion of 45 degrees with pain beginning at 60 degrees.  He demonstrated right hip extension greater than five degrees with no objective evidence of pain.  He had the same results for flexion and extension with repetitive use.  His abduction was not lost beyond 10 degrees.  His abduction was not limited such that he was unable to cross legs or toe-out more than 15 degrees.  He experienced functional loss which the examiner noted included less movement than normal, pain on movement, disturbance of locomotion, and interference with sitting, standing, or weight-bearing.  He had localized tenderness or pain to palpation for the joints/soft tissue.  He retained full strength in his hips.  He had no ankylosis of either hip joint.  He did not have malunion or nonunion of the femur or flail hip joint.  He had not undergone total hip joint replacement, arthroscopic, or other hip surgery.  He did not use an assistive device as a normal mode of locomotion.  The examiner noted that the Veteran's right hip impacted his ability to work.  The Veteran would be unable to perform duties that required running and his walking and standing was limited to four hours out of an eight-hour workday.  Otherwise, the examiner noted that the Veteran was capable of sedentary employment.

Regarding the Veteran's right knee, he demonstrated right knee flexion to 110 degrees with pain.  He had full right knee extension with no objective evidence of pain.  He had the same results for flexion and extension with repetitive use.  He had functional impairment that included less movement than normal, pain on movement, and disturbance of locomotion.  He had no localized tenderness or pain to palpation for the joints/soft tissue.  He retained full strength in his knees.  He had a normal Lachman's test, a normal posterior drawer test, and a normal valgus/varus test showing no knee instability.  He had no evidence of recurrent patellar sublaxion or dislocation.  He never had "shin splints," stress fractures, chronic exertional compartment syndrome, or any other tibial and/or fibial impairment.  He never had any meniscal conditions.  He had not undergone total knee joint replacement, arthroscopic, or other knee surgery.  He did not use an assistive device as a normal mode of locomotion.  The examiner noted that the Veteran's right knee impacted his ability to work, in that the Veteran would be unable to perform duties that required squatting, kneeling, or crawling with the right knee.  Otherwise, the examiner noted that the Veteran was capable of sedentary employment.



Right Hip

The Veteran has been assigned a 10 percent rating for his right hip disability under Diagnostic Code 5003-5252 and received a noncompensable rating under Diagnostic Code 5253.  38 C.F.R. § 4.71a.

Hip flexion is measured from 0 degrees to 125 degrees; abduction is measured from 0 degrees to 45 degrees.  38 C.F.R. § 4.71a, Plate II. 

Diagnostic Code 5003 provides that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is assigned where x-ray evidence shows involvement of two or more major joints or two or more minor joint groups.  Where there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations, a 20 percent evaluation is assigned.  Note (1) to DC 5003 states that the 20 and 10 percent ratings based on X-ray findings, above, will not be combined with ratings based on limitation of motion.  Id.  

In the October 2013 rating decision, the Veteran received a 10 percent rating for his right hip disability based on painful motion.  Under 38 C.F.R. § 4.59, consideration of functional loss due to painful motion provides that the disability will be rated to at least the minimum compensable rating for a particular joint.  As the Veteran demonstrated painful motion of the thigh at the hip, but had not demonstrated limitation of motion to a compensable level, the minimal compensable rating of 10 percent was assigned.  Under Diagnostic Code 5003, the Veteran is not entitled to a higher rating of 20 percent as the record does not contain evidence that the Veteran has had any incapacitating episodes.  Therefore, a rating in excess of 10 percent under Diagnostic Code 5003 is not warranted.

Under Diagnostic Code 5252 (limitation of flexion of the thigh), a 10 percent rating is assigned with flexion limited to 45 degrees; a 20 percent rating is assigned with flexion limited to 30 degrees; a 30 percent rating is assigned with flexion limited to 20 degrees; and a 40 percent rating is assigned with flexion limited to 10 degrees.  38 C.F.R. § 4.71a.  Under Diagnostic Code 5251 (limitation of extension of the thigh), a 10 percent rating is assigned with extension limited to 5 degrees.  Id. 

At the March 2012 VA examination, the Veteran had right hip flexion of 90 degrees with pain, and after repetitive testing, flexion of 80 degrees.  Thus, at the time of the March 2012, the Veteran's hip did not have compensable limitation of motion under DC 5252.  However, by the October 2014 VA examination, he was shown to have right hip flexion limited to 45 degrees with pain, which would meet the criteria for a 10 percent rating under Diagnostic Code 5252.  As such, the range of motion in the Veteran's right hip was shown to have decreased during the course of his appeal.  However, the decreased motion was not shown to be so limited as to meet the 20 percent rating criteria as flexion was not limited to 30 degrees.  The Veteran's right hip extension was greater than five degrees with no objective evidence of pain at both VA examinations.  Therefore, the Veteran does not meet the 10 percent criteria under Diagnostic Code 5251.  

Under Diagnostic Code 5253, pertaining to impairment of the thigh, a 10 percent rating is warranted for limitation of abduction of the thigh such that the legs cannot be crossed or there is limitation of rotation such that it is not possible to toe out more than 15 degrees; a 20 percent rating requires limitation of abduction with motion lost beyond 10 degrees.  38 C.F.R. § 4.71a. 

At both VA examinations, the examiners specifically found that the Veteran's right hip abduction did not prevent the Veteran from crossing his legs or toe-out more than 15 degrees.  The examiners also found that the Veteran's right hip abduction was not lost beyond 10 degrees.  Therefore, this Diagnostic Code is not applicable.

Diagnostic Code 5254 contemplates flail hip joint, which warrants a 10 percent rating.  38 C.F.R. § 4.71a.  At both VA examinations, the examiners noted that the Veteran did not have a flail hip joint.  Therefore, this Diagnostic Code is not applicable.

Diagnostic Code 5255 contemplates impairment of the femur.  Malunion of the femur warrants a 10 percent rating with slight knee or hip disability, a 20 percent rating with moderate knee or hip disability, and 30 percent rating with marked knee or hip disability.  38 C.F.R. § 4.71a .  At both VA examinations, the examiners noted that the Veteran did not have any malunion or nonunion of the femur.  Therefore, this Diagnostic Code is not applicable.

Diagnostic Code 5250 evaluates ankylosis of the hip.  At both VA examinations, the examiners specifically noted that the Veteran did not have right hip ankylosis.  Therefore, this Diagnostic Code is not applicable. 

VA treatment records have also been reviewed, but have not shown that a higher rating is warranted under any of the aforementioned Diagnostic Codes.

As described, a schedular rating in excess of 10 percent is not warranted for the Veteran's right hip disability.

Right Knee

The Veteran has been assigned a 10 percent for his right knee disability under Diagnostic Code 5299-5260.

Normal ranges of motion of the knee are to 0 degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71 , Plate II.

Under Diagnostic Codes 5260 and 5261 (limitation of knee flexion and knee extension respectively), a noncompensable rating may be assigned where either knee flexion is limited to 60 degrees or knee extension is limited to 5 degrees.  A compensable (10 percent) rating is assigned for either flexion limited to 45 degrees or extension limited to 10 degrees.  A 20 percent rating is assigned for either flexion limited to 30 degrees or extension limited to 15 degrees.  Of note, separate compensable ratings may be assigned for limitation of flexion and for limitation of extension, without violating the rule against pyramiding.  See 38 C.F.R. § 4.14.

At the August 2012 VA examination, the Veteran demonstrated right knee flexion of 130 degrees with pain beginning at 120 degrees.  He had right knee extension of zero degrees with no objective evidence of painful motion.  He had the same results for flexion and extension with repetitive use.  At the October 2014 VA examination, he had right knee flexion of 110 degrees with pain.  He had right knee extension of zero degrees with no objective evidence of painful motion.  He had the same results for flexion and extension with repetitive use.

In view of the above, the Board finds that the criteria to assign compensable ratings for the Veteran's right knee under Diagnostic Code 5260 have not been met.  As described above, the Veteran consistently demonstrated flexion in both knees to more than 110 degrees.  As such, the Veteran is not found to meet even the criteria for a noncompensable rating, which requires flexion to be limited to 60 degrees.  The Board acknowledges that the Veteran was given a 10 percent rating under Diagnostic Code 5299-5260.  However, such a rating was assigned based on application of 38 C.F.R. § 4.59 which provides that painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  

The Court of Appeals for Veterans Claims (Court) has held that even if flexion was slightly limited by pain, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  Here, the Veteran consistently demonstrated pain free right knee flexion to beyond a 100 degrees.  As such, there is no basis for a rating in excess of 10 percent under Diagnostic Code 5260.
Turning to limitation of extension, the Board finds that the criteria to assign compensable ratings for the Veteran's right knee under Diagnostic Code 5261 have not been met.  The Veteran was found to have full extension at both VA examinations, and VA treatment records have not shown limitation of extension.  Therefore, the Veteran does not meet the criteria for a compensable rating under Diagnostic Code 5261.

Diagnostic Code 5256 evaluates ankylosis of the knee.  Both VA examiners noted that the Veteran had no ankylosis of the right knee, and VA treatment records fail to suggest the presence of ankylosis.  Therefore, this Diagnostic Code is not applicable. 

Diagnostic Code 5257 evaluates recurrent subluxation or lateral instability of a knee, and assigns a 10 percent disabling for a slight impairment, 20 percent disabling for a moderate impairment, and 30 percent disabling for a severe impairment.  Diagnostic Code 5257 is not predicated on loss of range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  

The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6. 

At the VA examination in March 2012 for his right hip, the Veteran reported that he used a cane to aid in ambulation.  However, his treatment records note that he consistently had a normal gait and the record does not show he was prescribed a cane.  In addition, at later VA examinations, he longer used a cane.  Finally, on examinations, his right knee was specifically found to be stable to varus and valgus stressing, he had normal posterior drawer tests and Lachman's tests.  Thus, physical examination failed to show any objective evidence of instability.  As such, a separate rating is not available for instability or recurrent subluxation.

Additionally, when semilunar cartilage is dislocated with frequent episodes of locking, pain and effusion into the joint a 20 percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  When semilunar cartilage has been removed, but remains symptomatic, a 10 percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5259.  Semilunar cartilage is synonymous with the meniscus.  However, both VA examiners noted that the Veteran has no evidence of any patellar sublaxation or dislocation and had never undergone any type of knee surgery, or had any meniscus problem.  

As described, the criteria for a schedular rating in excess of 10 percent for the Veteran's right knee have not been met and his claim is denied. 

Additional Considerations

In reaching the above conclusions with regard to the hip and knee, the Board has considered whether a higher disability evaluation is warranted for either disabled joint on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

In this case, the Veteran's primary complaint is right hip and knee pain.  However, he is now receiving 10 percent ratings for both his right hip and right knee, based ostensibly on the presence of pain, as the Veteran generally failed to demonstrate compensable limitation of motion in either joint.  As discussed, the Veteran has not at any time been shown to have flexion or extension consistent with hiring ratings.  The Board recognizes that the Veteran has experienced pain in his right hip and knee during range of motion testing, but pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011) (emphasis added).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  It is acknowledged that several functional limiters were identified at the Veteran's examinations.  These included less movement than normal, pain on movement, instability of station, disturbance of locomotion, and interference with sitting, standing, or weight-bearing.  However, none of these limiting factors was actually shown to diminish the Veteran's range of motion in either his right knee or right hip.  As noted, additional limitation of motion has not been shown in either joint following repetitive motion testing.  For example, the Veteran's range of motion was not significantly diminished at either examination by repetitive motion testing (meaning that it was not functionally limited to a degree that would support a higher rating based on limitation of either flexion or extension).  In addition, he consistently retained a normal gait and normal muscle strength and tone in his lower extremities.  As such, the Board does not find that the Veteran's range of motion is so functionally limited as to warrant a rating in excess of the multiple 10 percent ratings that are already assigned.  
 
The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

However, in this case, the medical evidence fails to show anything unique or unusual about the Veteran's right hip or right knee disabilities that would render the schedular criteria inadequate.  The Veteran's main symptom is pain which has been specifically contemplated within the schedular ratings that have been assigned.  He has been provided with multiple thorough VA examinations during the course of his appeal that have consistently failed to identify any symptomatology that has not been reasonably contemplated by the schedular Diagnostic Codes that were considered.  The Board has carefully reviewed the Veteran's statements, such as his statement in December 2011 that his hip pain made it difficult to lay on his right side, or that he had to sit down to dry off after a shower.  However, the Board does not believe that a unique situation has been identified.  Essentially, the Veteran has reported that pain in his hip and knees is causing secondary problems.  However, as discussed above, the Veteran's compensable ratings have been specifically assigned in response to the presence of pain.  Therefore, because the schedular rating criteria reasonably describe the Veteran's disabilities level and symptomatology, referral for consideration of an extraschedular rating is not warranted. 

Regarding whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  However, it is not suggested that the Veteran's right hip and right knee disabilities alone render him unemployable.  Indeed, multiple VA examiners have noted that the Veteran is capable of performing sedentary work with certain exertional limitations.  Thus, the Board finds that Rice is inapplicable. 

In conclusion, as the VA examinations and treatment records have shown that the Veteran's right hip and right knee have limitations consistent with the 10 percent ratings assigned for each, but have not shown more significant impairment.  As such, ratings in excess of 10 percent are not warranted and the claims are denied. 



ORDER

An initial rating in excess of 10 percent for a right hip disability is denied.

An initial rating in excess of 10 percent for a right knee disability is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


